Title: From George Washington to Benjamin Lincoln, 7 March 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Hd Quarters Philadelphia Mar. 7th 1782
                        
                        The alteration which has lately been made in the system of the Inspectors Department, having left the
                            Department of the Adjutant General, which was blended with it, in a vague & deranged State, it has become
                            necessary that some new regulations & appointments should be made—for this purpose, I wish the enclosed Plan, may
                            thro’ the channel of the War Office, be proposed for the consideration of Congress, and that a determination may be
                            obtained as speedily as possible—because many of the Officers now doing duty in that Department, are acting in consequence
                            of their former appointment, without being comprehended, at this time, in any establishment whatever, which if continued,
                            may be very prejudicial to the Service—I am Sir Your Most Obedt Servant.

                    